Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTIONPriority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: “a fastener configured to connect a circuit board to a mount” in line 2 should be changed to “a fastener connects a circuit board to a mount” because the claim recites the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claims 1 and 15 are objected to because of the following informalities: “a first engagement formation configured to engage with a second engagement formation” in the 2nd to last line should be changed to “a first engagement formation engages with a second engagement formation” because the claim recites the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claims 2 and 19 are objected to because of the following informalities: “the fastener is configured to clamp the circuit board against the mount” should be changed to “the fastener clamps the circuit board against the mount” because the claim recites the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “a collar configured to clamp the circuit board” should be changed to “a collar clamps the circuit board” because the claim recites the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “a female snap-fit member configured to receive the male snap-fit member” should be changed to “a female snap-fit member receives the male snap-fit member” because the claim recites the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “a stud projection configured to engagement into a detent” should be changed to “a stud projection engages with a detent” because the claim recites the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “a projection configured to engage the second engagement formation” should be changed to “a projection engages the second engagement formation” because the claim recites the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “wherein the first engagement formation is configured to key through an aperture” should be changed to “wherein the first engagement formation keys through an aperture” because the claim recites the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “a mount configured to receive a fastener” in line 2 should be changed to “a mount receives a fastener” because the claim recites the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required. 
Claims 12 and 16 are objected to because of the following informalities: “a second engagement formation configured to engage with a first engagement formation” in the 2nd to last line should be changed to “a second engagement formation engages with a first engagement formation” because the claim recites the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “a male snap-fit member configured to insert into the female snap-fit member” should be changed to “a male snap-fit member inserts into the female snap-fit member” because the claim recites the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “a coupling configured to connect a circuit board to a component” should be changed to “a coupling connects a circuit board to a component” because the claim recites the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “the mount is configured to receive the fastener” in the 1st line should be changed to “the mount is receives the fastener” because the claim recites the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “a second snap-fit connection formation” in line 3 should be “the second snap-fit connection formation” because it refers back to “a second snap-fit connection formation” in line 7 of claim 15. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “a snap-fit connection” in line 3 should be “the snap-fit connection” because it refers back to “a snap-fit connection” in line 6 of claim 15. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “a first snap-fit connection formation” in line 3-4 should be “the first snap-fit connection formation” because it refers back to “a first snap-fit connection formation” in line 6 of claim 15. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “a second engagement formation” in line 6 should be “the second engagement formation” because it refers back to “a second engagement formation” in the last 2 lines of claim 15. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “a first engagement formation” in line 6 should be “the first engagement formation” because it refers back to “a first engagement formation” in the 2nd to last line of claim 15. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “the mount comprising: a second snap-fit connection formation configured to establish a snap-fit connection with a first snap-fit connection formation provided on the fastener for securing the circuit board thereto; and a second engagement formation configured to engage with a first engagement formation on the fastener for bracing the snap-fit connection” starting in line 2 appears to just repeat the language of the last 6 lines of claim 15 and does not narrow the limitations. As such the examiner does not see the purpose of this language being included. Appropriate correction is required.
Claims 14 and 18 are objected to because of the following informalities: “leaves” in line 3 should be “the two or more resiliently deformable arms” because it appears that the applicant is referring to these arms in para. 0022 in the specifications and fig. 8 and 9 of the drawings. “Leaves” have not been mentioned anywhere else in the specifications. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clavin (US 5,754,412).Re claim 1:	Clavin discloses an apparatus (everything in fig. 1-8), comprising: 	a fastener (12 in fig. 3; col. 2, lines 18-29) configured to connect a circuit board (45 in fig. 1 is considered a plate according to col. 1, lines 56-61 and this plate is a circuit board according to col. 1, lines 4-7) to a mount (11 in fig. 3; col. 2, lines 18-22), the fastener comprising: 	a first snap-fit connection formation (21 in fig. 3; col. 2, lines 30-36) configured to establish a snap-fit connection (fig. 5) with a second snap-fit connection formation (fingers 17 in fig. 4, 5; col. 2, lines 17-38) provided on the mount (11 in fig. 3; col. 2, lines 18-22) for securing the circuit board thereto (the snap-fit connection between 17 and 21 in fig. 5 secures 12 which is then rotated to secure board 45 in fig. 2 and 6); and 	a first engagement formation (24 in fig. 3, 7, 8; col. 2, lines 37-45) configured to engage with a second engagement formation (25 and 26 in fig. 3, 7, 8; col. 2, lines 37-45) on the mount (11 in fig. 3; col. 2, lines 18-22) for bracing the snap-fit connection (24 rotates into 25 in fig. 8 in order to secure board 45 in fig. 2 and fig. 6; this arrangement prevents 12 from moving up and down which provides support for the snap-fit connection between 17 and 21 by keeping the two engaged with each other).Re claim 12:	Clavin discloses an apparatus (everything in fig. 1-8), comprising:	a mount (11 in fig. 3; col. 2, lines 18-22) configured to receive a fastener (12 in fig. 3; col. 2, lines 18-29) for connecting a circuit board (45 in fig. 1 is considered a plate according to col. 1, lines 56-61 and this plate is a circuit board according to col. 1, lines 4-7) to the mount (11 in fig. 3; col. 2, lines 18-22), the mount comprising: 	a second snap-fit connection formation (fingers 17 in fig. 4, 5; col. 2, lines 17-38) configured to establish a snap-fit connection (fig. 5) with a first snap-fit connection formation (21 in fig. 3; col. 2, lines 30-36) provided on the fastener (12 in fig. 3; col. 2, lines 18-29) for securing the circuit board thereto (the snap-fit connection between 17 and 21 in fig. 5 secures 12 which is then rotated to secure board 45 in fig. 2 and 6); and 	a second engagement formation (25 and 26 in fig. 3, 7, 8; col. 2, lines 37-45) configured to engage with a first engagement formation (24 in fig. 3, 7, 8; col. 2, lines 37-45) on the fastener (12 in fig. 3; col. 2, lines 18-29) for bracing the snap-fit connection (24 rotates into 25 in fig. 8 in order to secure board 45 in fig. 2 and fig. 6; this arrangement prevents 12 from moving up and down which provides support for the snap-fit connection between 17 and 21 by keeping the two engaged with each other).Re claim 15:	Clavin discloses a system (everything in fig. 1-8), comprising:	a coupling (coupling of 12 and 11 in fig. 3, 5) configured to connect a circuit board (45 in fig. 1 is considered a plate according to col. 1, lines 56-61 and this plate is a circuit board according to col. 1, lines 4-7) to a component (30 in fig. 3; col. 1, lines 57-67), the coupling comprising: 	a mount (11 in fig. 3; col. 2, lines 18-22) connected to the component (30 in fig. 3; col. 1, lines 57-67); and 	a fastener (12 in fig. 3; col. 2, lines 18-29) connected to the mount (11 in fig. 3; col. 2, lines 18-22) for securing the circuit board thereto (fig. 1-3), the fastener comprising: 		a first snap-fit connection formation (21 in fig. 3; col. 2, lines 30-36) configured to establish a snap-fit connection (fig. 5) with a second snap-fit connection formation (fingers 17 in fig. 4, 5; col. 2, lines 17-38) provided on the mount (11 in fig. 3; col. 2, lines 18-22) for securing the circuit board thereto (the snap-fit connection between 17 and 21 in fig. 5 secures 12 which is then rotated to secure board 45 in fig. 2 and 6); and 		a first engagement formation (24 in fig. 3, 7, 8; col. 2, lines 37-45) configured to engage with a second engagement formation (25 and 26 in fig. 3, 7, 8; col. 2, lines 37-45) on the mount (11 in fig. 3; col. 2, lines 18-22) for bracing the snap-fit connection (24 rotates into 25 in fig. 8 in order to secure board 45 in fig. 2 and fig. 6; this arrangement prevents 12 from moving up and down which provides support for the snap-fit connection between 17 and 21 by keeping the two engaged with each other).Re claim 2 and 19:	Clavin discloses wherein, when connected (fig. 2, 6), the fastener (12 in fig. 3; col. 2, lines 18-29) is configured to clamp the circuit board (45 in fig. 1 is considered a plate according to col. 1, lines 56-61 and this plate is a circuit board according to col. 1, lines 4-7) against the mount (11 in fig. 3; col. 2, lines 18-22).Re claim 3:	Clavin further comprising a collar configured to clamp the circuit board against the mount (circular cylinder of 20 in fig. 3 is configured to clamp board 45 against mount 11 in fig. 2 and 6).Re claim 4:	Clavin discloses wherein the first snap-fit connection formation (21 in fig. 3; col. 2, lines 30-36) comprises a male snap-fit member (21 in fig. 3-5 is a male snap-fit member) and the second snap-fit connection formation (fingers 17 in fig. 4, 5; col. 2, lines 17-38) comprises a female snap-fit member (the 17’s make up a female snap-fit member in fig. 4, 5) configured to receive the male snap-fit member (fig. 3-5).  Re claim 7:	Clavin discloses wherein engagement of the first engagement formation (24 in fig. 3, 7, 8; col. 2, lines 37-45) with the second engagement formation (25 and 26 in fig. 3, 7, 8; col. 2, lines 37-45) is configured to prevent deflection of one of the first and second snap-fit connection formations (the engagement of 24 and 25 in fig. 8, 2, 6 prevents 12 from moving up and down which provides support for the 17’s by keeping them engaged with 21 in fig. 5, which also prevents the 17’s from deflecting).Re claim 8:	Clavin discloses wherein the first engagement formation (24 in fig. 3, 7, 8; col. 2, lines 37-45) comprises a projection (24 is a projection in fig. 3) configured to engage the second engagement formation (25 and 26 in fig. 3, 7, 8; col. 2, lines 37-45) provided on an outer surface of the second snap-fit connection formation (top surface of the 17’s in fig. 5 or the ‘top surfaces’ in the labeled fig. 3 below).
    PNG
    media_image1.png
    682
    748
    media_image1.png
    Greyscale
Re claim 9:	Clavin discloses wherein at least one of the first and second engagement formations (25 and 26 in fig. 3, 7, 8; col. 2, lines 37-45) comprises a tapered surface (26 in fig. 7 is a tapered surface).Re claim 10:	Clavin discloses wherein engagement of the first engagement formation (24 in fig. 3, 7, 8; col. 2, lines 37-45) with the second engagement formation (25 and 26 in fig. 3, 7, 8; col. 2, lines 37-45) defines an axial alignment (fig. 5-8) of the fastener (12 in fig. 3; col. 2, lines 18-29) relative to the mount (11 in fig. 3; col. 2, lines 18-22).Re claim 13:	 Clavin discloses wherein the second snap-fit connection formation (fingers 17 in fig. 4, 5; col. 2, lines 17-38) comprises two or more resiliently deformable arms (col. 2, lines 17-38 states that there are three 17’s) defining a female snap-fit member (the three 17’s make up a female snap-fit member in fig. 4, 5), and wherein the first snap-fit connection formation (21 in fig. 3; col. 2, lines 30-36) comprises a male snap-fit member (21 in fig. 3-5 is a male snap-fit member) configured to insert into the female snap-fit member (fig. 3-5).Re claim 14 and 18 (best understood):	Clavin discloses wherein the second engagement formation (25 and 26 in fig. 3, 7, 8; col. 2, lines 37-45) is provided on an outer surface of the two or more resiliently deformable arms (top surface of the 17’s in fig. 5 or the ‘top surfaces’ in the labeled fig. 3 above) such that engagement by the first engagement formation (24 in fig. 3, 7, 8; col. 2, lines 37-45) braces leaves (understood as the 17’s) for preventing their deformation (the engagement of 24 and 25 in fig. 8, 2, 6 prevents 12 from moving up and down which provides support for the 17’s by keeping them engaged with 21 in fig. 5, which also prevents the 17’s from deforming). Re claim 16:	Clavin discloses wherein the mount (11 in fig. 3; col. 2, lines 18-22) is configured to receive the fastener (12 in fig. 3; col. 2, lines 18-29) for connecting the circuit board (45 in fig. 1 is considered a plate according to col. 1, lines 56-61 and this plate is a circuit board according to col. 1, lines 4-7) to the mount (11 in fig. 3; col. 2, lines 18-22), the mount comprising: 	a second snap-fit connection formation (fingers 17 in fig. 4, 5; col. 2, lines 17-38) configured to establish a snap-fit connection (fig. 5) with a first snap-fit connection formation (21 in fig. 3; col. 2, lines 30-36) provided on the fastener (12 in fig. 3; col. 2, lines 18-29) for securing the circuit board thereto (the snap-fit connection between 17 and 21 in fig. 5 secures 12 which is then rotated to secure board 45 in fig. 2 and 6); and  	a second engagement formation (25 and 26 in fig. 3, 7, 8; col. 2, lines 37-45) configured to engage with a first engagement formation (24 in fig. 3, 7, 8; col. 2, lines 37-45) on the fastener (12 in fig. 3; col. 2, lines 18-29) for bracing the snap-fit connection (24 rotates into 25 in fig. 8 in order to secure board 45 in fig. 2 and fig. 6; this arrangement prevents 12 from moving up and down which provides support for the snap-fit connection between 17 and 21 by keeping the two engaged with each other).Re claim 17:	Clavin discloses wherein the second snap-fit connection formation (fingers 17 in fig. 4, 5; col. 2, lines 17-38) comprises two or more resiliently deformable arms (col. 2, lines 17-38 states that there are three 17’s) defining a female snap-fit member (the three 17’s make up a female snap-fit member in fig. 4, 5), and wherein the first snap- fit connection formation (21 in fig. 3; col. 2, lines 30-36) comprises a male snap-fit member (21 in fig. 3-5 is a male snap-fit member) for insertion into the female snap-fit member (fig. 3-5).Re claim 20:	Clavin discloses wherein the fastener further comprises a collar for clamping the circuit board against the mount (fastener 12 comprises circular cylinder of 20 in fig. 3 for clamping board 45 against mount 11 in fig. 2 and 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Clavin (US 5,754,412) in view of Kimura (US 4,176,428).Re claim 5:	Clavin discloses wherein the male snap-fit member (21 in fig. 3) comprises a stud projection (21 is a stud projection).	Clavin does not explicitly disclose the stud projection configured to engagement into a detent defined within the female snap-fit member.		Kimura discloses the stud projection (10 in fig. 4; col. 3, lines 40-43) configured to engagement into a detent (20c in fig. 3, 4; col. 5, lines 64-67) defined within the female snap-fit member (the three 20’s in fig. 2; col. 5, lines 32-42).		Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Clavin wherein the stud projection configured to engagement into a detent defined within the female snap-fit member as taught by Kimura, in order for the stud projection to be easily detachable from the female snap-fit member in case either of the two need to be replaced.Re claim 6:	Clavin does not explicitly disclose wherein the stud projection is a ball stud.	Kimura discloses wherein the stud projection is a ball stud (10 in fig. 1 is a ball stud).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Clavin wherein the stud projection is a ball stud as taught by Kimura, in order for the stud projection to be easily detachable from the female snap-fit member in case either of the two need to be replaced.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 11 (wherein the first engagement formation is configured to key through an aperture provided in the circuit board for preventing rotation of the circuit board relative to the fastener once the snap-fit connection is established) in combination with all of the limitations of claim 1, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2010/0254078 - is considered pertinent because this reference describes a circuit board and a surface connected by a coupling made up of a stud projection connected to a retention assembly.
US 6,071,131 - is considered pertinent because this reference describes a circuit board and a chassis connected by an attachment mechanism.
US 5,223,674 - is considered pertinent because this reference describes two circuit boards connected by an attachment mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949. The examiner can normally be reached Monday, Tuesday, Thursday, 10am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENGFU J FENG/
Examiner, Art Unit 2835                                                                                                                                                                                                       September 10, 2022